DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13-18, 20-21, 33-36, and 38-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication 2010/0169018 (Brooks).

Regarding claim 1, Brooks discloses a method, comprising: 
receiving wellbore trajectory data for a reference wellbore section and for an offset wellbore section (“estimating a trajectory for at least a portion of the well being drilled and the another well” [0011], [0012], “Disclosed are techniques for avoiding collision with an existing well (referred to as an "object well", or as "another well") during drilling of a new well (referred to as a "reference well" or a "well being drilled")” [0023]);
receiving uncertainty data for the reference wellbore section and for the offset wellbore section (“estimating an uncertainty in spatial information for each trajectory” [0011], [0012]); 
collecting spatial information for at least a portion of the another well and the well being drilled” [0011], [0012], “survey station positions are represented by points in space” [0031]); 
determining a plurality of segments for the offset wellbore section based on the received wellbore trajectory data, wherein each segment is symmetrical about a center point of the segment (“survey station positions are represented by points in space. Interpolation between these points gives the presumed trajectory of the centerline for each wellpath. The interpolation is generally completed according to the appropriate model (most commonly, a minimum curvature model). It is considered that if the centerline of the reference interval comes within a certain distance of the centerline of the object wellpath, a collision will occur” [0031]); 
determining a plurality of combined uncertainties corresponding to the analysis point and the plurality of segments based on the received uncertainty data (“uncertainties associated with these data expressed in the form of survey error models or position error covariance matrices. The survey uncertainties can be used according to standard methods to estimate the relative uncertainty between a point in the reference well and another point along the object well. The relative uncertainties between such pairs of points may also be used to estimate the overall probability of collision” [0030]);
determining a plurality of direct hit probabilities between the analysis point and the plurality of segments based on the plurality of combined uncertainties (“uncertainties associated with these data expressed in the form of survey error models or position error covariance matrices. The survey uncertainties can be used according to standard methods to estimate the relative uncertainty between a point in the reference well and another point along the object well. The relative uncertainties between such pairs of points may also be used to estimate the overall probability of collision” [0030]); and 
drilling, or providing assistance for drilling, the reference wellbore section based on the plurality of direct hit probabilities (“performing the drilling in a manner that limits the probability of collision” [0011], [0012]).

Regarding claim 2, Brooks generally discloses the method above, and further discloses the received wellbore trajectory data for the reference wellbore section and for the offset wellbore section is generated based on one or more directional surveys of the reference wellbore section and the offset wellbore section using one or more sensors (“controls 6 may be used to power and operate sensors (such as an antenna) of the tool 3, while the processor 7 receives and at least one of packages, transmits and analyzes data provided by the tool 3” [0027], “ information used in the estimation may include survey data for the object well and the existing portion of the reference well, the planned drilling path (also referred to as a "wellpath") for the reference interval, and uncertainties associated with these data expressed in the form of survey error models or position error covariance matrices” [0030]).

Regarding claim 3, Brooks generally discloses the method above, and further discloses a respective direct hit probability between the analysis point and a respective segment comprises a probability of a wellbore collision between the analysis point and a point within the respective segment (“survey station positions are represented by points in space. Interpolation between these points gives the presumed trajectory of the centerline for each wellpath. The interpolation is generally completed according to the appropriate model (most commonly, a minimum curvature model). It is considered that if the centerline of the reference interval comes within a certain distance of the centerline of the object wellpath, a collision will occur” [0031]).

Regarding claim 4, Brooks generally discloses the method above, and further discloses 
each of the plurality of segments has the same length (FIG 3, each interval segment is the same length, “It is helpful to keep the elements approximately equidimensional” [0048], 
“As an observer progresses along the reference interval…These locations are found by projecting the cylinder representing the object well 22 along the reversed path of the reference interval” [0033]).

Regarding claim 5, Brooks generally discloses the method above and further discloses each of the plurality of segments has a length determined based on cross-sectional dimensions of the reference wellbore section and cross-sectional dimensions of the offset wellbore section (“A position of the object well 22 relative to the start of the reference interval can be represented by a circular cylinder, with radius equal to the sum of the well radii (r.sub.r and r.sub.o)” [0033], “The volume may be illustrated as a three-dimensional (3D) sheet, of which two opposing faces are bounded by the shape of the cylinder of the object well 22, the other two faces are determined by the reversed shape of the reference interval, and the thickness is the sum of the well diameters (2*r.sub.r+2*r.sub.o). This volume is illustrated in FIG. 3. The face adjacent to a position of the object well 22 at the start of the reference interval is a concave circular cylinder, while the opposing face is a convex cylinder. If the start of the reference interval should happen to lie within this volume, a collision may be expected to occur within the reference interval” [0034]).

Regarding claim 6, Brooks generally discloses the method above and further discloses: determining uncertainty data corresponding to the analysis point based on the received uncertainty data; determining uncertainty data corresponding to a respective segment based on the received uncertainty data, wherein the uncertainty data corresponding to the respective segment comprises uncertainty data corresponding to a center point of the respective segment; and for the respective segment, combining the uncertainty data corresponding to the respective segment with the uncertainty data corresponding to the analysis point (FIG 3, “information used in the estimation may include survey data for the object well and the existing portion of the reference well, the planned drilling path (also referred to as a "wellpath") for the reference interval, and uncertainties associated with these data expressed in the form of survey error models or position error covariance matrices. The survey uncertainties can be used according to standard methods to estimate the relative uncertainty between a point in the reference well and another point along the object well. The relative uncertainties between such pairs of points may also be used to estimate the overall probability of collision. Generally, the uncertainty is expressed as a standard deviations, which for a given error distribution can be converted to a probability density function corresponding to a pair of points” [0030], [0029], “Interpolation between these points gives the presumed trajectory of the centerline for each wellpath” [0031]).

Regarding claim 7, Brooks generally discloses the method above and further discloses for a respective segment, assigning a respective combined uncertainty to the analysis point; determining one or more combined cross-sectional dimensions by combining cross-sectional dimensions of the offset wellbore section with cross-sectional dimensions of the reference The interval of interest in the object well 22 includes those points where risk of collision is considered significant. Normally this will include points within about six (6) standard deviations of the reference interval. The surveyed position of each point in the object well 22 is known with respect to the point of interest in the reference well 21 and its associated relative probability field. It is the position of the point with respect to the probability field that is important, not its position in space. When moving to a different point in either well, the relative uncertainty may be different and therefore the positions of the probability contours may change. If positions of the points in the object well 22 are normalized so that they are fixed with respect to the changing probability fields, it becomes possible to represent the object well 22 by a volume of uncertainty which is the envelope of a number of points, all points being plotted in the same probability field. This normalization of position is accomplished by reducing the ellipsoidal probability fields to spheres. The resulting plot looks similar to FIG. 3, but in a space which is scaled in standard deviations instead of in length units. Such a space is called a Mahalanobis space, in which the distance of any point from the origin is its Mahalanobis distance k, equal to the number of standard deviations from the origin” [0040]).

Regarding claim 8, Brooks generally discloses the method above and further discloses determining the plurality of combined uncertainties comprises: determining the eigenvectors corresponding to a respective combined uncertainty for a respective segment; for the respective segment, determining a coordinate system based on the eigenvectors; and determining a probability density distribution function corresponding to the respective segment based on the respective combined uncertainty and the coordinate system, wherein the probability density The transformation to Mahalanobis space is achieved by re-scaling to equalize the principal axes of the ellipsoid of uncertainty. Reference may be had to FIG. 5. This operation is aided by spectral decomposition of the covariance matrix C into a rotation matrix V and a scaling matrix E, where the columns of V are the eigenvectors of C, E is a diagonal matrix containing the eigenvalues of C, and provided as Eq. (2)” [0041]).

Regarding claim 13, Brooks generally discloses the method above and further discloses determining a total direct hit probability between the analysis point and the plurality of segments based on a sum of the plurality of direct hit probabilities (“The probability of collision can be computed as the sum of the new element volumes each multiplied by the probability density at their centroids” [0048], [0040]); and  drilling, or being used for drilling, the reference wellbore section based on the total direct hit probability (“performing the drilling in a manner that limits the probability of collision” [0011], [0012]). 

Regarding claim 14, Brooks generally discloses the method above and further discloses the total direct hit probability between the analysis point and the plurality of segments comprises a probability of a wellbore collision between the analysis point and the offset wellbore section (“Using numerical integration for integrating the probability density function over the volume corresponding to the object well yields a useful result. This is the probability that the point of interest, in this case the initial point of the reference interval, might coincide with the object well 22. However, if drilling to the start of the reference interval has been completed successfully, it is known that no such collision has yet occurred. Accordingly, incremental probability that a collision might occur over a specified interval to be drilled ahead in the reference well 21 is of a greater interest. Typically, while drilling, this reference interval is the distance to the next survey station. For example, a distance corresponding to either a joint of pipe or a stand. When a well is being planned, a longer interval might be used, sufficient to encompass all significant risks of collision. In this case, the reference interval might cover all points along the reference well 21 which approach within about six (6) standard deviations of surveyed positions for the object well 22” [0046]).

Regarding claim 15, Brooks discloses a method comprising: 
receiving wellbore trajectory data for a reference wellbore section and for an offset wellbore section (“estimating a trajectory for at least a portion of the well being drilled and the another well” [0011], [0012], “Disclosed are techniques for avoiding collision with an existing well (referred to as an "object well", or as "another well") during drilling of a new well (referred to as a "reference well" or a "well being drilled")” [0023]); 
receiving uncertainty data for the reference wellbore section and for the offset wellbore section (“estimating an uncertainty in spatial information for each trajectory” [0011], [0012]); 
determining a plurality of segments for the offset wellbore section based on the received wellbore trajectory data, wherein each segment is symmetrical about a center point of the segment (“survey station positions are represented by points in space. Interpolation between these points gives the presumed trajectory of the centerline for each wellpath. The interpolation is generally completed according to the appropriate model (most commonly, a minimum curvature model). It is considered that if the centerline of the reference interval comes within a certain distance of the centerline of the object wellpath, a collision will occur” [0031]); 
collecting spatial information for at least a portion of the another well and the well being drilled” [0011], [0012], “survey station positions are represented by points in space” [0031]); 
determining a plurality of intervals for the reference wellbore section based on the plurality of analysis points, wherein a respective interval is formed by a pair of respective analysis points of the plurality of analysis points (“survey station positions are represented by points in space. Interpolation between these points gives the presumed trajectory of the centerline for each wellpath. The interpolation is generally completed according to the appropriate model (most commonly, a minimum curvature model). It is considered that if the centerline of the reference interval comes within a certain distance of the centerline of the object wellpath, a collision will occur” [0031]);
determining a plurality of combined uncertainties for the plurality of analysis points and the plurality of segments based on the received uncertainty data (“uncertainties associated with these data expressed in the form of survey error models or position error covariance matrices. The survey uncertainties can be used according to standard methods to estimate the relative uncertainty between a point in the reference well and another point along the object well” [0030]); 
determining a plurality of direct hit probabilities between the plurality of intervals and the plurality of segments based on the plurality of combined uncertainties (“uncertainties associated with these data expressed in the form of survey error models or position error covariance matrices. The survey uncertainties can be used according to standard methods to estimate the relative uncertainty between a point in the reference well and another point along the object well. The relative uncertainties between such pairs of points may also be used to estimate the overall probability of collision” [0030]); and 
drilling, or providing assistance for drilling, the reference wellbore section based on the plurality of direct hit probabilities (“performing the drilling in a manner that limits the probability of collision” [0011], [0012]).
 
Regarding claim 16, Brooks generally discloses the method above, and further discloses a respective direct hit probability between a respective interval and a respective segment comprises a probability of a wellbore collision between the respective interval and the respective segment (“survey station positions are represented by points in space. Interpolation between these points gives the presumed trajectory of the centerline for each wellpath. The interpolation is generally completed according to the appropriate model (most commonly, a minimum curvature model). It is considered that if the centerline of the reference interval comes within a certain distance of the centerline of the object wellpath, a collision will occur” [0031]).. 

Regarding claim 17, Brooks generally discloses the method above, and further discloses:
determining uncertainty data corresponding to a respective analysis point based on the received uncertainty data; determining uncertainty data corresponding to a respective segment based on the received uncertainty data, wherein the uncertainty data corresponding to the respective segment comprises uncertainty data corresponding to a center point of the respective segment; and for the respective segment and the respective analysis point, combining the uncertainty data corresponding to the respective segment with the uncertainty data corresponding to the respective analysis point (FIG 3, “information used in the estimation may include survey data for the object well and the existing portion of the reference well, the planned drilling path (also referred to as a "wellpath") for the reference interval, and uncertainties associated with these data expressed in the form of survey error models or position error covariance matrices. The survey uncertainties can be used according to standard methods to estimate the relative uncertainty between a point in the reference well and another point along the object well. The relative uncertainties between such pairs of points may also be used to estimate the overall probability of collision. Generally, the uncertainty is expressed as a standard deviations, which for a given error distribution can be converted to a probability density function corresponding to a pair of points” [0030], [0029], “Interpolation between these points gives the presumed trajectory of the centerline for each wellpath” [0031]). 

Regarding claim 18, Brooks generally discloses the method above, and further discloses each of the plurality of segments has a length determined based on a radius of the reference wellbore section and a radius of the offset wellbore section (“A position of the object well 22 relative to the start of the reference interval can be represented by a circular cylinder, with radius equal to the sum of the well radii (r.sub.r and r.sub.o)” [0033]).

Regarding claim 20, Brooks generally discloses the method above, and further discloses: determining a total direct hit probability between the plurality of intervals and the plurality of segments based on a sum of the plurality of direct hit probabilities (“The probability of collision can be computed as the sum of the new element volumes each multiplied by the probability density at their centroids” [0048], [0040]); and drilling, or being used for drilling, the reference performing the drilling in a manner that limits the probability of collision” [0011], [0012]).

Regarding claim 21, Brooks generally discloses the method above, and further the total direct hit probability between the plurality of intervals and the plurality of segments comprises a probability of a wellbore collision between the reference wellbore section and the offset wellbore section (“Using numerical integration for integrating the probability density function over the volume corresponding to the object well yields a useful result. This is the probability that the point of interest, in this case the initial point of the reference interval, might coincide with the object well 22. However, if drilling to the start of the reference interval has been completed successfully, it is known that no such collision has yet occurred. Accordingly, incremental probability that a collision might occur over a specified interval to be drilled ahead in the reference well 21 is of a greater interest. Typically, while drilling, this reference interval is the distance to the next survey station. For example, a distance corresponding to either a joint of pipe or a stand. When a well is being planned, a longer interval might be used, sufficient to encompass all significant risks of collision. In this case, the reference interval might cover all points along the reference well 21 which approach within about six (6) standard deviations of surveyed positions for the object well 22” [0046]).

Regarding claim 33, Brooks discloses a method, comprising: 
receiving wellbore trajectory data for a reference wellbore section and for an offset wellbore section (“estimating a trajectory for at least a portion of the well being drilled and the another well” [0011], [0012], “Disclosed are techniques for avoiding collision with an existing well (referred to as an "object well", or as "another well") during drilling of a new well (referred to as a "reference well" or a "well being drilled")” [0023]); 
receiving uncertainty data for the reference wellbore section and for the offset wellbore section (“estimating an uncertainty in spatial information for each trajectory” [0011], [0012]);
determining one or more analysis points in the reference wellbore section based on the received wellbore trajectory data (“collecting spatial information for at least a portion of the another well and the well being drilled” [0011], [0012], “survey station positions are represented by points in space” [0031]); 
determining a plurality of segments for the offset wellbore section based on the received wellbore trajectory data, wherein each segment is symmetrical about a center point of the segment, and wherein the plurality of segments comprises a region proximate to the offset wellbore section (“survey station positions are represented by points in space. Interpolation between these points gives the presumed trajectory of the centerline for each wellpath. The interpolation is generally completed according to the appropriate model (most commonly, a minimum curvature model). It is considered that if the centerline of the reference interval comes within a certain distance of the centerline of the object wellpath, a collision will occur” [0031]); 
determining a plurality of combined uncertainties corresponding to the one or more analysis points and the plurality of segments based on the received uncertainty data (“uncertainties associated with these data expressed in the form of survey error models or position error covariance matrices. The survey uncertainties can be used according to standard methods to estimate the relative uncertainty between a point in the reference well and another point along the object well. The relative uncertainties between such pairs of points may also be used to estimate the overall probability of collision” [0030]);
uncertainties associated with these data expressed in the form of survey error models or position error covariance matrices. The survey uncertainties can be used according to standard methods to estimate the relative uncertainty between a point in the reference well and another point along the object well. The relative uncertainties between such pairs of points may also be used to estimate the overall probability of collision” [0030]); and 
drilling, or providing assistance for drilling, the reference wellbore section based on the plurality of unintentional crossing probabilities between the one or more analysis points and the offset wellbore section within the plurality of segments (“performing the drilling in a manner that limits the probability of collision” [0011], [0012]). 

Regarding claim 34, Brooks generally discloses the method above, and further discloses the region proximate to the offset wellbore section comprises a region that the reference wellbore section is to avoid (“avoiding collision with an existing well (referred to as an "object well", or as "another well") during drilling of a new well (referred to as a "reference well" or a "well being drilled")” [0023]). 

Regarding claim 35, Brooks generally discloses the method above, and further discloses a respective unintentional crossing probability between a respective analysis point and the offset wellbore section within a respective segment comprises a probability of the respective analysis point crossing into the respective segment (“survey station positions are represented by points in space. Interpolation between these points gives the presumed trajectory of the centerline for each wellpath. The interpolation is generally completed according to the appropriate model (most commonly, a minimum curvature model). It is considered that if the centerline of the reference interval comes within a certain distance of the centerline of the object wellpath, a collision will occur” [0031]). 

Regarding claim 36, Brooks generally discloses the method above, and further discloses a respective segment has a length determined based on cross-sectional dimensions of the respective segment (“A position of the object well 22 relative to the start of the reference interval can be represented by a circular cylinder, with radius equal to the sum of the well radii (r.sub.r and r.sub.o)” [0033], “The volume may be illustrated as a three-dimensional (3D) sheet, of which two opposing faces are bounded by the shape of the cylinder of the object well 22, the other two faces are determined by the reversed shape of the reference interval, and the thickness is the sum of the well diameters (2*r.sub.r+2*r.sub.o). This volume is illustrated in FIG. 3. The face adjacent to a position of the object well 22 at the start of the reference interval is a concave circular cylinder, while the opposing face is a convex cylinder. If the start of the reference interval should happen to lie within this volume, a collision may be expected to occur within the reference interval” [0034]).

Regarding claim 38, Brooks generally discloses the method above, and further discloses determining a total unintentional crossing probability between the one or more analysis points and the offset wellbore section within the plurality of segments based on a sum of the plurality of unintentional crossing probabilities (“The probability of collision can be computed as the sum of the new element volumes each multiplied by the probability density at their centroids” [0048], [0040]); and drilling, or being used for drilling, the reference wellbore section based on the total unintentional crossing probability between the one or more analysis points and the offset wellbore section within the plurality of segments (“performing the drilling in a manner that limits the probability of collision” [0011], [0012]). 
 
Regarding claim 39, Brooks generally discloses the method above, and further discloses determining a plurality of intervals for the reference wellbore section based on the one or more analysis points; 
determining a plurality of unintentional crossing probabilities between the plurality of intervals and the offset wellbore section within the plurality of segments based on the plurality of combined uncertainties (“uncertainties associated with these data expressed in the form of survey error models or position error covariance matrices. The survey uncertainties can be used according to standard methods to estimate the relative uncertainty between a point in the reference well and another point along the object well. The relative uncertainties between such pairs of points may also be used to estimate the overall probability of collision” [0030]); and 
drilling, or providing assistance for drilling, the reference wellbore section based on the plurality of unintentional crossing probabilities between the plurality of intervals and the offset wellbore section within the plurality of segments (“performing the drilling in a manner that limits the probability of collision” [0011], [0012]). 

Regarding claim 40, Brooks generally discloses the method above, and further discloses determining a total unintentional crossing probability between the plurality of intervals and the The probability of collision can be computed as the sum of the new element volumes each multiplied by the probability density at their centroids” [0048], [0040]); and 
drilling, or being used for drilling, the reference wellbore section based on the total unintentional crossing probability between the plurality of intervals and the offset wellbore section within the plurality of segments (“performing the drilling in a manner that limits the probability of collision” [0011], [0012]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over 
US Publication 2010/0169018 (Brooks) in view of US Publication 2011/0172976 (Budiman).

Regarding claim 22, Brooks discloses a method, comprising: 
receiving wellbore trajectory data for a reference wellbore section and for an offset wellbore section (“estimating a trajectory for at least a portion of the well being drilled and the another well” [0011], [0012], “Disclosed are techniques for avoiding collision with an existing well (referred to as an "object well", or as "another well") during drilling of a new well (referred to as a "reference well" or a "well being drilled")” [0023]); 
receiving uncertainty data for the reference wellbore section and for the offset wellbore section (“estimating an uncertainty in spatial information for each trajectory” [0011], [0012]); 
determining an analysis point in the reference wellbore section based on the received wellbore trajectory data (“collecting spatial information for at least a portion of the another well and the well being drilled” [0011], [0012], “survey station positions are represented by points in space” [0031]); 
determining a cylindrical coordinate system based on the analysis point and the received wellbore trajectory data (“Transformation to Mahalanobis space” [0040], “where the arc cosine function represents the half-angle subtended by the object well 22 at Mahalanobis distance x (shown as a in FIG. 8)” [0054]); 
determining a plurality of wedges in the cylindrical coordinate system, wherein the plurality of wedges includes a region proximate to the offset wellbore section (FIG. 8); 
determining a plurality of combined uncertainties corresponding to the analysis point and the plurality of wedges based on the received uncertainty data (“uncertainties associated with these data expressed in the form of survey error models or position error covariance matrices. The survey uncertainties can be used according to standard methods to estimate the relative uncertainty between a point in the reference well and another point along the object well. The relative uncertainties between such pairs of points may also be used to estimate the overall probability of collision” [0030]);
determining a plurality of unintentional crossing probabilities between the analysis point and the offset wellbore section within the plurality of wedges based on the plurality of combined uncertainties associated with these data expressed in the form of survey error models or position error covariance matrices. The survey uncertainties can be used according to standard methods to estimate the relative uncertainty between a point in the reference well and another point along the object well. The relative uncertainties between such pairs of points may also be used to estimate the overall probability of collision” [0030]); and 
drilling, or providing assistance for drilling, the reference wellbore section based on the plurality of unintentional crossing probabilities (“performing the drilling in a manner that limits the probability of collision” [0011], [0012]).
Brooks does not explicitly disclose:
determining a plurality of wedges in the cylindrical coordinate system, wherein the plurality of wedges includes a region proximate to the offset wellbore section (FIG. 8); 
However, a like reference Budiman teaches “FIG. 4 illustrates the five sub-segments that form an exemplary discretized segment connecting two consecutive geologic targets in accordance with an exemplary embodiment of the invention. As previously mentioned, each discretized segment 400 of a well path comprises five sub-segments, which include a first straight-line sub-segment 410, a second circular-arc sub-segment 420, a third straight-line sub-segment 430, a fourth circular-arc sub-segment 440, and a fifth straight-line sub-segment 450. Any one of these five sub-segments may optimally be of zero length” [0075]
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of determining well collision of Brooks to use wedges as taught by Budiman to accurately determine well collisions.

Regarding claim 23, the combination of Brooks and Budiman generally discloses the method above and further Brooks discloses the region proximate to the offset wellbore section comprises a region that the reference wellbore section is to avoid (“avoiding collision with an existing well (referred to as an "object well", or as "another well") during drilling of a new well (referred to as a "reference well" or a "well being drilled")” [0023]). 

Regarding claim 24, the combination of Brooks and Budiman generally discloses the method above and further Brooks discloses a respective unintentional crossing probability between the analysis point and the offset wellbore section within a respective wedge comprises a probability of the analysis point crossing a boundary of the region proximate to the offset wellbore section within the respective wedge (“survey station positions are represented by points in space. Interpolation between these points gives the presumed trajectory of the centerline for each wellpath. The interpolation is generally completed according to the appropriate model (most commonly, a minimum curvature model). It is considered that if the centerline of the reference interval comes within a certain distance of the centerline of the object wellpath, a collision will occur” [0031]). 

Regarding claim 29, the combination of Brooks and Budiman generally discloses the method above and further Brooks discloses determining uncertainty data for the analysis point based on the received uncertainty data; determining uncertainty data for an intersection point for a respective wedge based on the uncertainty data, wherein the intersection point comprises a point at which a central plane of the respective wedge intersects the offset wellbore section; and for the respective wedge, determining a respective combined uncertainty by combining the information used in the estimation may include survey data for the object well and the existing portion of the reference well, the planned drilling path (also referred to as a "wellpath") for the reference interval, and uncertainties associated with these data expressed in the form of survey error models or position error covariance matrices. The survey uncertainties can be used according to standard methods to estimate the relative uncertainty between a point in the reference well and another point along the object well. The relative uncertainties between such pairs of points may also be used to estimate the overall probability of collision. Generally, the uncertainty is expressed as a standard deviations, which for a given error distribution can be converted to a probability density function corresponding to a pair of points” [0030], [0029], “Interpolation between these points gives the presumed trajectory of the centerline for each wellpath” [0031]).
 
Regarding claim 30, the combination of Brooks and Budiman generally discloses the method above and further Brooks discloses determining the plurality of unintentional crossing probabilities comprises determining a respective unintentional crossing probability between the analysis point and the offset wellbore section within a respective wedge based on an integral of a two-dimensional probability density distribution function corresponding to the respective wedge, wherein the integral comprises a product of one-dimensional probability density distribution functions in terms of radial distance and angular direction (“The integral of the probability density function over these new volume elements represents the incremental probability that a collision might occur during the current step” [0047], “where the arc cosine function represents the half-angle subtended by the object well 22 at Mahalanobis distance x (shown as a in FIG. 8).” [0054]).

Regarding claim 31, the combination of Brooks and Budiman generally discloses the method above and further Brooks discloses determining a respective unintentional crossing probability within a respective wedge for the analysis point crossing above the offset wellbore section within the respective wedge; and determining a respective unintentional crossing probability within a respective wedge for the analysis point crossing below the offset wellbore section within the respective wedge (“The interval of interest in the object well 22 includes those points where risk of collision is considered significant. Normally this will include points within about six (6) standard deviations of the reference interval. The surveyed position of each point in the object well 22 is known with respect to the point of interest in the reference well 21 and its associated relative probability field. It is the position of the point with respect to the probability field that is important, not its position in space. When moving to a different point in either well, the relative uncertainty may be different and therefore the positions of the probability contours may change. If positions of the points in the object well 22 are normalized so that they are fixed with respect to the changing probability fields, it becomes possible to represent the object well 22 by a volume of uncertainty which is the envelope of a number of points, all points being plotted in the same probability field. This normalization of position is accomplished by reducing the ellipsoidal probability fields to spheres. The resulting plot looks similar to FIG. 3, but in a space which is scaled in standard deviations instead of in length units. Such a space is called a Mahalanobis space, in which the distance of any point from the origin is its Mahalanobis distance k, equal to the number of standard deviations from the origin
Regarding claim 32, the combination of Brooks and Budiman generally discloses the method above and further Brooks discloses determining a total unintentional crossing probability between the analysis point and the offset wellbore section within the plurality of wedges based on a sum of the plurality of unintentional crossing probabilities (“The probability of collision can be computed as the sum of the new element volumes each multiplied by the probability density at their centroids” [0048], [0040]); and drilling, or being used for drilling, the reference wellbore section based on the total unintentional crossing probability (“performing the drilling in a manner that limits the probability of collision” [0011], [0012]).

Allowable Subject Matter
Claims 9-12, 19, 25-28 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, though the prior art discloses the above, the prior art fails to teach or suggest the further inclusion of determining the plurality of direct hit probabilities between the analysis point and the plurality of segments comprises: expanding the probability density distribution function corresponding to the respective segment into a Taylor expansion series for the respective segment; and determining a respective direct hit probability between the analysis point and the respective segment based on an integration with respect to the respective segment of the expanded probability density distribution function, wherein the respective direct hit probability comprises an integration of at least a zero order and a second order term of the expanded probability density distribution function.


Regarding claim 19, though the prior art discloses the above, the prior art fails to teach or suggest the further inclusion of determining the plurality of direct hit probabilities between the plurality of intervals and the plurality of segments comprises: for a respective analysis point and a respective segment, determining a respective direct hit probability for the respective analysis point and the respective segment based on at least a zero order term and a second order term of a Taylor expansion series of a probability density distribution function corresponding to the respective analysis point and the respective segment; for the respective analysis point and the respective segment, scaling the respective direct hit probability to relate the respective direct hit probability to an along-hole coordinate corresponding to the reference wellbore section; and for a respective interval between a pair of respective analysis points, integrating the scaled respective direct hit probability over the respective interval. 
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

Regarding claim 25, though the prior art discloses the above, the prior art fails to teach or suggest the further inclusion of determining the plurality of wedges comprises:  determining a first coordinate system based on the wellbore trajectory data for the offset wellbore section and for the analysis point; projecting the offset wellbore section onto a plane of the first coordinate system; converting the plane and the offset wellbore section of the first coordinate system to a polar coordinate system; determining a plurality of sectors in the polar coordinate system based 
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

Regarding claim 37, though the prior art discloses the above, the prior art fails to teach or suggest the further inclusion of determining the plurality of unintentional crossing probabilities comprises: expanding a probability density distribution function corresponding to a respective segment into a Taylor expansion series for the respective segment; and determining a respective unintentional crossing probability between a respective analysis point and the offset wellbore section within the respective segment based on an integration with respect to the respective segment of the expanded probability density distribution function, wherein the respective unintentional crossing probability comprises an integration of at least a zero order term and a second order term of the expanded probability density distribution function. 
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

Claims 10-12 and 26-28 depend on the claims above and are allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857